Citation Nr: 0528986	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-19 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for bilateral shoulder 
disorder.

2. Entitlement to service connection for chronic joint pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  The veteran also had subsequent service in the Navy 
Reserves until retiring in 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for a bilateral 
shoulder disorder and chronic joint pain.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A medical examination should be afforded unless "no 
reasonable possibility" exists that an examination would aid 
in substantiating the veteran's claim.  Duenas v. Principi, 
18 Vet. App. 112 (2004) (per curiam); 38 U.S.C.A. § 5103A 
(West 2002).  VA will provide a medical examination when 
necessary to decide the claim.  An examination is necessary 
if the evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent lay or medical evidence of a current diagnosed 
disability, or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, and indicates that the claimed 
disability may be associated with the established event, 
injury, or disease in service.  38 C.F.R. § 3.159 (2005).

The record does not contain competent medical evidence to 
decide the claim, but contains a diagnosis of a present 
disability, establishes that the veteran suffered an in-
service event, and indicates that the disability may be 
associated with that event.  A review of the record reveals 
that the veteran is clearly diagnosed as having bilateral 
subacromial bursitis.  The veteran served as a door gunner 
during the Vietnam conflict.  He is currently a nurse and has 
stated that he believes that his disorder is directly related 
to the stress that his shoulders underwent while serving as a 
door gunner.  The veteran's physical therapist has indicated 
that the veteran's disorder may be associated with the body 
mechanics he utilized as a door gunner.  Consequently, there 
exists a reasonable possibility that the examination will aid 
in substantiating the veteran's claim.  38 U.S.C.A. § 5103A 
(West 2002).

Based on the preceding, the Board finds that a VA examination 
addressing the etiology of the veteran's bilateral 
subacromial bursitis is warranted.  38 C.F.R. §3.159(c)(4) 
(2005).  The examination should consider all documented 
incidents of shoulder problems, and provide a complete 
rationale for any conclusion.

Accordingly, the case is REMANDED for the following action:
 
1.  The veteran should be scheduled for 
a VA examination.  Forward the 
veteran's claims file to the VA 
examiner for review.  The examiner 
should clarify diagnoses of any current 
bilateral shoulder disabilities in 
light of the veteran's documented 
medical history.  Also, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
any currently manifested shoulder 
disability is related to service, 
particularly the period during which 
the veteran served as a door gunner, 
giving specific attention to the 
veteran's service medical records.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

2.  Then, readjudicate the veteran's 
claim of service connection for 
bilateral shoulder disability and 
chronic joint pain.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

